 1                                                                  JS-6
 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9

10       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
     GALA Inc DBA Single, a California           Case No.: 2:17-cv-05019-AB(AFMx)
12 Corporation.

13
                  Plaintiff,
14                                               [PROPOSED] ORDER RE:
                                                 STIPULATION OF DISMISSAL
15         vs.
16 NORTHFIELD INSURANCE

17 COMPANY, a Connecticut Corporation;
     and DOES 1 through 20, inclusive,
18

19                Defendants.
20

21

22

23

24

25

26

27

28


                               ORDER RE: STIPULATION OF DISMISSAL
 1               Pursuant to the Stipulation of the parties under Federal Rule of Civil
 2 Procedure 41(a)(1)(ii), it is ORDERED that this action be, and hereby is,

 3 dismissed with prejudice as to all claims, causes of action, and parties, with each

 4 party bearing that party’s own attorney’s fees and costs. The clerk is directed to

 5 close the file.

 6

 7

 8 Date: October 5, 2018            _________________________________
 9                                  Honorable André Birotte Jr.
10                                  United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                             ORDER RE: STIPULATION OF DISMISSAL
